The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2014

                                     No. 04-14-00256-CR

                                          Jeffrey LEE,
                                            Appellant

                                                v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6806
                        Honorable Raymond Angelini, Judge Presiding

                                        ORDER
       On September 26, 2014, appellant’s appointed attorney, Mr. Karl Basile, filed a motion to
withdraw as appellate counsel. Mr. Basile states appellant filed a grievance against him, which
was dismissed on September 8, 2014, but appellant has decided to appeal the dismissal. We
GRANT the motion to withdraw.

        Appellant, whose brief is currently due on October 9, 2014, is now without
representation. We therefore ORDER that this appeal is ABATED to the trial court. See Duncan
v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure appellant has effective assistance of counsel). We remand
the cause to the trial court for it to make appropriate findings and rule on these issues:

       (1)    Does appellant desire to prosecute his appeal?

       (2)    Is appellant indigent? If appellant is indigent and desires to prosecute his
              appeal, the trial court should take steps necessary to ensure effective
              assistance of counsel, including the appointment of new counsel, if
              necessary. If appellant desires to proceed pro se, the trial court is directed
              to determine appellant’s ability and capacity to knowingly and
              intelligently waive his right to counsel. See Ex parte Davis, 818 S.W.2d
64, 66-68 (Tex. Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345
              (Tex. Crim. App. 1987). The trial should consider whether allowing
              appellant to proceed pro se on appeal is in the best interests of the
              appellant and the government. Martinez v. California, 528 U.S. 152, 120
S. Ct. 684, 691-92 145 L. Ed. 2d 597 (2000).
        We further ORDER he trial court to file in this court, no later than October 29, 2014, (1)
a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact and conclusions of law on the above issues.

       All other appellate deadlines are suspended until further notice from this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court